Title: To George Washington from James McHenry, 18 July 1796
From: McHenry, James
To: Washington, George


        
          Sir.
          War office 18 July 1796.
        
        The annexed packets contain the most essential letters received since my last.
        No. 1. Gen. Wilkinsons letters of the 11th, 16, 17th ulto. I have not thought it necessary to send the continuation of his charges which came by the same mail.
        No. 2. Is copy of a letter to Major Gen. Wayne resulting from Gen. Wilkinsons information relative to Fort Miamis.
        No. 3. A dispatch from Mr Seagrove and extracts of letters to Mr Habersham.
        No. 4. A letter from Capn Bruff.
        With the greatest respect, I have the honour to be, Sir your most ob. st
        
          James McHenry
        
      